 In the Matter of N. R.ELLIOTTand MRS. N. R.ELLIOTT,DOING BUSINESSAS ELLIOTT GROCERY COMPANYandUNITED WHOLESALE &WAREHOUSE.EMPLOYEES, LOCAL 261,CIOCase No. 10-R-1311.Decided November 11, 1944Mr. J. A. Simpson,of Birmingham, Ala., for the Company.Mr. C. B. St. John,of Birmingham, Ala., for the Union.Mr. Sidney Grossman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by United Wholesale & Ware-house Employees, Local 261, CIO, herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of N. R. Elliott and Mrs. N. R. Elliott, doingbusiness as Elliott Grocery Company, Bessemer, Alabama, hereincalled the Company,' the National Labor Relations Board providedfor an appropriate hearing upon due notice before Louis Plost, TrialExaminer.Said hearing was held at Birmingham, Alabama, on.October 7, 1944.The Company and the Union appeared and par-ticipated.All parties were afforded full opportunity to be heard,.to examineand cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following::FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company, under the proprietorship of N. R. Elliott and Mrs..N. R. Elliott, doing business as Elliott Grocery Company,at Bessemer,'At the hearing, the petition and all other formal papers in this proceeding wereamended so that the name of the Company would read "N. R. Elliott and Mrs. N. R. Elliott,doing business as Elliott Grocery Company."59 N. L. R. B., No. 40.196 ELLIOTT GROCERYCOMPANY197Alabama, is a wholesale enterprise engaged in selling grocery productsto retail merchants within the State of Alabama.The annualsales ofthe Company aggregate in excess of $1,000,000. Its annual purchasesof grocery products are approximately $1,000,000, of which from 10,to 25 percent is secured from sources outside the State of Alabama.The balance of the Company's purchases are secured in carload orcaselots through brokers in Alabama, a major portion of which origi-nate outside the State of Alabama, and approximately 25 percent there-of is shipped directly to the Company from points outside the Stateof Alabama.We find, contrary to the Company's contention, that it is engagedin commerce within the meaning of the National Labor Relations Act.-H. THE ORGANIZATIONINVOLVEDUnitedWholesale & Warehouse Employees, Local 261, affiliatedwith-the Congress of Industrial Organizations, is a labor organization-admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that on September 5, 1944,. a representativeof the Union informed the Company by telephone that the Unionrepresented a majority of its employees and requested that a confer-ence be held.The Company refused to grant recognition to the Union.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning,of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn substantial accordance with a stipulation of the parties, wefind that all production and maintenance employees of the Company,at Bessemer, Alabama, including shipping, cleaning, and deliveringemployees, truck drivers and helpers, but excluding office employees,clerical workers, shipping clerks, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivP-bargaining within the meaning of Section 9 (b) of the Act.2 The Field Examiner reported that the Union submitted 27 authorization cards, oP-which 23 were dated in August 1944, and 4 in September 1944, and that there are 25employees in the alleged appropriate unit.No pay roll was submitted by the Company_ 198DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees 3 in the appropriate unit who, were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with N. R. Elliott andMrs. N. R. Elliott, doing business as Elliott Grocery Company, Besse-mer, Alabama, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Tenth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid,off, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, to de-.termine whether or not they desire to be represented by United Whole-sale & Warehouse Employees, Local 261, affiliated with the Congressof Industrial Organizations, for the purposes of collective bargaining.8 In accordance with an agreement of the parties, employees who devotemore than 50percent of their time to clerical work, shall be excluded from the group of eligibleemployeesreferred to in Section IV, above.